In an action, inter alia, to recover damages for the violation of civil rights pursuant to 42 USC § 1983, the defendant Helen Bunt appeals from so much of a judgment of the Supreme Court, Orange County (Byrne, J.H.O.), dated May 18, 2001, as, upon a jury verdict, awarded the plaintiff punitive damages against her individually in the principal sum of $30,000.
Ordered that the judgment is reversed insofar as appealed from, on the law, with costs, and the claim for punitive damages is dismissed.
Punitive damages are available in a case brought pursuant to 42 USC § 1983 “when the defendant’s conduct is shown to be motivated by evil motive or intent, or when it involves reckless or callous indifference to the federally protected rights of others” (Smith v Wade, 461 US 30, 56; see also Mathie v Fries, 121 *585F3d 808; Ivani Contr. Corp. v City of New York, 103 F3d 257, cert denied 520 US 1211). The evidence regarding Helen Bunt’s conduct was legally insufficient to warrant an award of punitive damages against her. Ritter, J.P., O’Brien, Krausman and Adams, JJ., concur.